Citation Nr: 1441461	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-43 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service (active duty and active duty for training) from June 1981 to May 1985 (Navy), from September 2001 to September 2002 (Air Force), and from February 2003 to June 2003 (Air Force).  Service was under 38 U.S.C.A. § ; 38 C.F.R. § 10 U.S.C.A. 12301 and 12302.   He also served in the Air National Guard from July 1986 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  RO jurisdiction has since changed.  

In November 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus is related to active service.

2. The Veteran's bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system (such as sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Tinnitus

In this case, there is evidence of tinnitus as the Veteran has provided competent and credible lay testimony of having tinnitus, and this was confirmed by treatment records.   The Veteran has provided credible statements about having in-service hazardous noise exposure from loud engines and aircraft.  Such duties are consistent with the Veteran's service, specifically his military occupational specialty as an aircraft mechanic during his period of active duty service in July 2002.  Thus, in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(a). 

On this record, the Veteran has provided competent testimony that his tinnitus has persisted since active service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Specifically, the Veteran asserted that he specifically complained of tinnitus during active duty in July 2002.  The Board finds that his statements asserting tinnitus since service are credible and are supported by the service records.

As a result, the Board finds that the preponderance of the evidence demonstrates that the current tinnitus is as likely as not related to the noise exposure in active service.  Service connection for tinnitus is warranted.

Bilateral Sensorineural Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

There is evidence of a current bilateral sensorineural hearing loss disability pursuant to VA standards.  See March 2011 VA Examination; Holton, 557 F.3d at 1366; 38 C.F.R. §§ 3.303; 3.385.  The Board also finds that the Veteran had in-service noise exposure during his periods of active service.  A review of the Veteran's service personnel records shows that his military occupation specialty was an aircraft mechanic.  Furthermore, service treatment records confirm routine exposure to hazardous noise.  As the claimed noise exposure is consistent with the duties involved in his occupation, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

With respect to the right ear, the Board notes an August 2002 audiogram recorded on a Hearing Conservation Data form during active duty.  Pure tone thresholds, in decibels, were as follows, in relevant part:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
45
LEFT
10
0
15
20
30

Based on the results, the Veteran has a hearing loss disability in his right ear pursuant to VA standards.  38 C.F.R. § 3.385.  The data form indicated "routinely noise exposed."  The Board notes that routine audiograms since the August 2002 audiogram has consistently demonstrated a right ear hearing loss disability.  See All Audiograms from 2003-2008.  In fact, approximately 15 months after separation from active duty in September 2002, the Veteran demonstrated a hearing loss disability in the right ear as shown by his December 2003 audiogram.  Thus, the Board concludes that a chronic right ear hearing loss disability has existed since active duty service in 2002.  See 38 C.F.R. § 3.303(b).

With respect to the left ear, the Board notes that there are numerous audiograms during periods of active service and National Guard service which demonstrate a fluctuation in the Veteran's auditory acuity.  For instance, the Veteran demonstrates a hearing loss disability in his left ear upon examination in October 1998 (see Report of Medical Examination), which is during his National Guard service and in between two periods of active duty service.  However, on the August 2002 audiogram during active duty service, his left ear did not demonstrate a hearing loss disability for VA purposes although there was abnormal hearing at the 4000 Hertz level.  See supra.  However, the Board finds that the evidence shows that a hearing loss disability in the left ear is related to noise exposure in service.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  Thus, it is within the scope of the Veteran's competency for him to describe diminishing hearing capacity during service and thereafter.  The Board also does not dispute that the Veteran had exposure to noise in service.  The Board, as previously stated, finds such statements to be credible and consistent with the evidence of record.  

Based upon the evidence of the record, the Board finds that the Veteran's current left ear hearing loss disability is related to noise exposure in service as demonstrated by a loss of hearing (pursuant to Hensley) associated with routine noise exposure.  See Hensley, 5 Vet. App. at 159; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).

It follows that service connection for a bilateral hearing loss disability is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for a bilateral hearing loss disability is granted.


REMAND

The Board finds that additional evidentiary development is necessary prior to the adjudication of the issue pertaining to service connection for sleep apnea.  Namely, any and all outstanding, relevant, available records pertaining to treatment during the Veteran's period of Active Duty for Training or Inactive Duty Training (referable to sleep apnea symptomatology) should be obtained and associated with the record.  Then, a medical opinion is ordered for the purposes of determining whether the Veteran's currently diagnosed severe obstructive sleep apnea (see September 2008 Private Treatment Record - Sleep Study) is causally or etiologically related to any period of Active Duty, Active Duty for Training, or Inactive Duty Training.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file any outstanding available treatment records covering the verified time periods of the Veteran's of Active Duty for Training and Inactive Duty Training.  If a search for the records yields negative results, the claims file must be properly documented as to the unavailability of these records.

2. The examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed severe obstructive sleep apnea is causally or related to his service.  In so doing, the examiner is asked to provide a full discussion of all possible contributing factors to sleep apnea and include any documentation of symptomatology indicative of sleep apnea. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


